DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ranganath et al (5,471,119) in view of Crouse et al (US 2008/0265782). 
As to claim 13, Ranganath et al disclose (fig.5) a control module (509, 510), (column 9, lines 2-6) comprising: an interface (502, 524) configured to electrically and physically couple (connected to power line through wiring or plug in adapters 550) the control module (509, 510) to a light fixture (511, 512), (column 8, lines 51-66), the light fixture (511, 512) comprising a dimmable light source (508) and a light fixture housing (dimming ballast fixture 511), wherein the interface (502, 524) physically couples (connected to power line through wiring or plug in adapters 550) the control module (509, 510) to an exterior of the light fixture housing (dimming ballast fixture 511), (column 8, lines 51-66); (fig. 1) a microcontroller (105) coupled to a memory device (106), (column 6, lines 6-47); wherein the control module (509, 510) is configured to control the dimmable light source (508) and is operable to place the dimmable light source (508) in an off state (off), in a dimmed state (dimming), and in a fully illuminated state (on), (column 9, lines 2-28, lines 65-67, column 10, lines 1-6). Ranganath et al fail to disclose a control module housing; a 2.4 GHz radio-frequency (RF) transceiver within the 
As to claim 14, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6). Ranganath et al fail to disclose wherein the RF transceiver and the microcontroller cooperate to facilitate remote configuration and monitoring of the control module. Crouse et al disclose (fig. 1) wherein the RF transceiver (2.4 GHz control transceiver 23) and the microcontroller (25) cooperate to facilitate remote configuration and monitoring (monitoring) of the control module (control devices), (paragraphs [0020]-[0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ranganath et al to include wherein the RF transceiver and the microcontroller cooperate to facilitate remote 
As to claim 15, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) further comprising a sensor interface (506) configured to communicatively couple the control module (509, 510) to an additional sensor (505, 520, 521, 522, 523), (column 9, lines 29-37).
As to claim 16, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) wherein the additional sensor (505) is a motion sensor (occupant sensor), (column 9, lines 23-28).
As to claim 17, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) further comprising a motion sensor (505) communicatively coupled to a sensor interface (506), wherein (fig. 1) the microcontroller (105), (column 6, lines 6-36, column 8, lines 51-61) is configurable to increase an output of the light source (511, 512) in accordance with at least the detected ambient light level (513 daylight sensing) and an indication of detected motion (presence of people 514) received from the motion sensor (505) and, after a configured time period has elapsed with no indication of detected motion (absence of people 514) received from the motion sensor (505), to decrease the output (change the light level) of the light source (511, 512), (column 9, lines 19-30).
As to claim 18, Ranganath et al disclose (fig. 1) a control module (509, 510), (column 9, lines 2-6) wherein the (fig. 1) microcontroller (105) transmit to one or more other control modules (507, 508) a signal (output) indicating that the motion sensor (505) detected the detected motion (presence of people 514), (column 9, lines 23-28). Ranganath et al fail to 
As to claim 19, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) wherein (fig. 1) the microcontroller (105) is operable to monitor a number of times the light source (511, 512) is turned on (on), (column 6, lines 53-61, column 9, lines 23-28). Ranganath et al fail to disclose microcontroller is operable to cooperate with the RF transceiver to transmit to another device an indication of the number of times. Crouse et al disclose (fig. 1) the microcontroller (25), (paragraph [0020]) is operable to cooperate with the RF transceiver (2.4 GHz control transceiver 23) to transmit to another device (other control devices) an indication of the number of times (light fixtures turned on), (paragraphs [0021], [0024]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ranganath et al to include wherein the microcontroller is operable to cooperate with the RF transceiver to transmit to another device an indication of the number of times as taught by Crouse et al in order to manage power usage in the control module.
As to claim 20, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) further comprising a ballast (integrated ballast), (column 8, lines 48-60) and wherein 
As to claim 21, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) further comprising a ballast (integrated ballast) and wherein (fig. 1) the microcontroller (105) is operable to detect a light source (511, 512) failure (turned off), (column 8, lines 48-61). Ranganath et al fail to disclose wherein the microcontroller cooperate with the RF transceiver to transmit to another device an indication of the light source failure. Crouse et al disclose (fig. 1) the microcontroller (25), (paragraph [0020]) cooperate with the RF transceiver (2.4 GHz control transceiver 23) to transmit to another device (control devices), (paragraph [0021]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ranganath et al to include wherein the microcontroller cooperate with the RF transceiver to transmit to another device as taught by Crouse et al in order to monitor the light source failures.
As to claim 22, Ranganath et al disclose (fig. 5) a control module (509, 510), (column 9, lines 2-6) wherein the microcontroller (105) is configured to monitor energy (light intensity levels) consumed by the light fixture (511, 512), (column 8, lines 48-61). Ranganath et al fail to disclose wherein the microcontroller cooperate with the RF transceiver to transmit to another device an indication of the energy consumed. Crouse et al disclose (fig. 1) the microcontroller 
As to claim 23, Ranganath et al disclose (fig. 5) a system (lighting system) comprising a plurality of control modules (509, 510), each of the plurality of control modules (509, 510) coupled to a corresponding light fixture (511, 512), (column 8, lines 51-61, column 9, lines 2-12).
Conclusion
15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/DON J WILLIAMS/Examiner, Art Unit 2878 




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878